Citation Nr: 1611298	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  10-00 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for chronic upper respiratory infections (URIs), and if so, entitlement to that benefit.  

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.M. Walker, Counsel
INTRODUCTION

The Veteran served on active military duty from September 1970 to April 1972 (including service in Vietnam from March 1971 to March 1972), and from May 1976 to May 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Jurisdiction over this case was subsequently transferred to the San Diego, California RO.

In January 2010, the Veteran withdrew his request for a Travel Board hearing.

The Veteran's claim was remanded in September 2013 for additional development and has since been returned to the Board for review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary regarding the Veteran's service connection claims for PTSD, allergic rhinitis, and chronic URIs.

In September 2013, the Board remanded the Veteran's PTSD claim for; inter alia, a VA examination.  The requested examination was scheduled for April 21, 2014.  The Veteran contacted the Phoenix VA Medical Center (VAMC) to cancel his VA examination because his private doctor suggested that he not attend due to a current URI.  The Veteran has not withdrawn his PTSD claim and has filed documentation requesting continuation of his claim.  

In an effort to ensure that the Veteran is afforded another opportunity to appear for a PTSD examination, the Board finds that good cause has been shown for him not appearing at the April 2014 examination.  He should be scheduled for another examination when he is not experiencing an URI.  

In a March 2015 rating decision, the RO declined to reopen the Veteran's claim for service connection for chronic URIs and denied service connection for allergic rhinitis on the merits.  In a statement received by the Veteran in April 2015, he expressed disagreement as to the denial of these two issues.  To date, however, the AOJ has not issued the Veteran a Statement of the Case (SOC) with respect to these claims.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Statement of the Case on the issue of entitlement to service connection for allergic rhinitis and the claim to reopen service connection for chronic URIs should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to the new issues.  If the Veteran perfects an appeal with respect to them, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

2.  The AOJ should contact the Veteran (and his representative, if appropriate) and notify him that it is his responsibility to report for VA examinations and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

3.  Thereafter, the RO should schedule the Veteran for an examination by a VA psychiatrist to determine whether the diagnostic criteria for PTSD are met.  The Veteran's electronic claims file should be made available and be reviewed by the examiner in conjunction with the examination.  

All necessary special studies or tests, to include psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventory, and the Mississippi Scale for Combat-Related PTSD, should be accomplished.  

The examiner should consider the Veteran's contentions that he has PTSD from the experience of tear gas training, from the physiological effects of tear gas exposure, and from the death of a friend in November 1971.  The examiner should determine whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service.  The examination report should include the complete rationale for all opinions expressed. The examiner should provide a rationale for the opinions.

4.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




